NEWS RELEASE For Immediate Release January 3, 2008 NOTICE OF TELECONFERENCE CALL CanWest Global Communications Corp. Fiscal 2008 First Quarter Results CanWest MediaWorks LP Fiscal 2008 First Quarter Results Thursday, January 10, 2008 – 5:00 p.m. EASTERN TIME Winnipeg, MB – You are invited to participate in a teleconference call to review CanWest Global Communications Corp.’s first quarter financial results for the 2008 fiscal year. CanWest Global President and CEO, Leonard Asper will host the conference call, and will be joined by John Maguire, Chief Financial Officer and other CanWest executives.Formal remarks will be followed by a question and answer session. A news release will also be issued on Thursday, January 10, 2008.If you have not received the release prior to the start of the teleconference call, please call our office and a copy will be faxed to you.The news release will also be available at www.canwest.com. Bondholders of CanWest MediaWorks Limited Partnership are also invited to participate in the teleconference call of CanWest Global Communications Corp., to review first quarter financial results for the 2008 fiscal year. The financial statements of CanWest MediaWorks LP will be available in advance of the call at www.canwestmediaworkslp.com If you wish to participate in the conference call, please note the call-in numbers shown below. All interested participants will need this number to access the teleconference. This call is for analysts and bondholders only. Media may participate in listen-only mode. CONFERENCE CALL-IN NUMBER:416-644-3414 or 800-733-7571 REPLAY PHONE NUMBER:416-640-1917 or 877-289-8525 Enter Reservation :21257710 followed by the pound sign (Replay is accessible for 5 days) Audio Stream and PowerPoint Presentation will also be available at www.canwest.com For further information: Media Contact: Dervla Kelly Director, Corporate Communications Tel: (416) 442-3807 dekelly@canwest.com Investor Contact: Hugh Harley Director, Investor Relations Tel: (204) 956-2025 hharley@canwest.com
